Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Applicant's reply filed on 2/4/2021 is acknowledged.  Current pending claims are 1, and 3-28. Claim 2 is canceled. Claim 1 is amended. 
Response to Arguments
The indefiniteness rejections are withdrawn in view of the amendments; the claims are allowed.  
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Deffner on 2/11/2021. The application has been amended as follows: 
In claim 1, lines 14-16, please delete “the controller circuit to initiate an indexing movement; a controller circuit in electrical communication” 
In claim 1, lines 14-16 please insert “a controller circuit to initiate an indexing movement; the controller circuit in electrical communication” 

Allowable Subject Matter
Claims 1 and 3-28 are allowed. 
The following is a statement of reasons for allowance:  the closest prior art is Worswick (GB2024362A) which teaches a machine for cleaning castings  which indexes to load castings into a chamber (4) but fails to teach automatic detection of a part and indexing in response, as well as specific details of the center sleeve (which is considered obvious) fitting into the drive 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PAUL RIGGLEMAN whose telephone number is (571)272-5214.  The examiner can normally be reached on M-F, 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 272-571-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/J.P.R/Examiner, Art Unit 1711                                       


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711